EXHIBIT 10.2

 

MODIFICATION AGREEMENT

 

This MODIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
October 22, 2009, by and between Winmark Corporation, a Minnesota corporation
(“Winmark”) and BridgeFunds, LLC, a Nevada limited liability company
(“BridgeFunds”).

 

Reference is made to the Securities Purchase Agreement, dated as of October 13,
2004, as amended (the “Purchase Agreement”), by and between Winmark and
BridgeFunds Limited, a Nevada corporation (“BridgeFunds Limited”), pursuant to
which, among other things, Winmark purchased from BridgeFunds Limited (i) the
Initial Note on October 13, 2004 in the principal amount of $500,000, (ii) the
Second Note on February 8, 2005 in the principal amount of $500,000, (iii) the
Third Note on May 20, 2005 in the principal amount of $500,000, (iv) the Fourth
Note on May 15, 2006 in the principal amount of $500,000, and (v) a seven-year
warrant numbered W-1 (the “Warrant”) to purchase 256,741 shares of common
stock.  The Initial Note, Second Note, Third Note and Fourth Note are sometimes
referred to herein as the “Notes” and each individually as a “Note”. 
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Purchase Agreement.

 

Pursuant to a Contribution Agreement and Bill of Sale dated August 23, 2007
(a) BridgeFunds Limited assigned all of its assets, properties and rights
(including, without limitation, those rights arising under the Purchase
Agreement, the Notes and the Warrant) to BridgeFunds, and (b) BridgeFunds
assumed all the obligations and liabilities of BridgeFunds Limited (including,
without limitation, those obligations and liabilities under the Purchase
Agreement, the Notes and the Warrant).

 

BridgeFunds proposes to enter into an Asset Purchase Agreement (the “Rewind
Purchase Agreement”) with BridgeFunds Rewind LLC (“Rewind”), pursuant to which
Rewind will purchase the platform assets of BridgeFunds.  Following such
purchase, A. Mark Berlin, Jr. may resign as a Manager of BridgeFunds and from
any positions he holds as an officer of BridgeFunds, including from his office
as BridgeFunds’ President and Chief Executive Officer.  BridgeFunds also
proposes to enter into a Sub-Servicing Agreement with Rewind (the “Sub-Servicing
Agreement”, and together with the Rewind Purchase Agreement, the “Transaction
Documents”) pursuant to which Rewind will act as sub-servicer under each
separate Servicing Agreement between BridgeFunds and its subsidiaries.

 


1        BRIDGEFUNDS AGREES AND ACKNOWLEDGES THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY BRIDGEFUNDS AND REWIND, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS,
WOULD ENTITLE WINMARK TO DECLARE THE ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF EACH
NOTE, AND UNPAID ACCRUED INTEREST THEREON, IMMEDIATELY DUE AND PAYABLE PURSUANT
TO SECTION 5.2(II) OF SUCH NOTE, AND COULD CONSTITUTE EVENTS CAUSING THE
TERMINATION OF THE TERM OF THE WARRANT UNDER SECTION 1(A)(II) OR 1(A)(III) OF
THE WARRANT, AND (B) THE RESIGNATION OF A. MARK BERLIN, JR. WOULD ENTITLE
WINMARK TO DECLARE THE

 

--------------------------------------------------------------------------------


 


ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF EACH NOTE, AND UNPAID ACCRUED INTEREST
THEREON, IMMEDIATELY DUE AND PAYABLE PURSUANT TO SECTION 5.2(III) OF SUCH NOTE.


 


2                       BRIDGEFUNDS AGREES AND ACKNOWLEDGES THAT (A) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY BRIDGEFUNDS
AND REWIND, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, WOULD ENTITLE WINMARK TO DECLARE THE ENTIRE OUTSTANDING
PRINCIPAL AMOUNT OF EACH NOTE, AND UNPAID ACCRUED INTEREST THEREON, IMMEDIATELY
DUE AND PAYABLE PURSUANT TO SECTION 5.2(II) OF SUCH NOTE, AND COULD CONSTITUTE
EVENTS CAUSING THE TERMINATION OF THE TERM OF THE WARRANT UNDER
SECTION 1(A)(II) OR 1(A)(III) OF THE WARRANT, AND (B) THE RESIGNATION OF A. MARK
BERLIN, JR. WOULD ENTITLE WINMARK TO DECLARE THE ENTIRE OUTSTANDING PRINCIPAL
AMOUNT OF EACH NOTE, AND UNPAID ACCRUED INTEREST THEREON, IMMEDIATELY DUE AND
PAYABLE PURSUANT TO SECTION 5.2(III) OF SUCH NOTE.


 


3                       SUBJECT TO THE AGREEMENTS, CONDITIONS, COVENANTS AND
ARRANGEMENTS DESCRIBED BELOW, WINMARK HEREBY (A) CONSENTS TO AND APPROVES OF
(I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY
BRIDGEFUNDS AND REWIND, IN SUBSTANTIALLY THE FORM PRESENTED BY BRIDGEFUNDS TO
WINMARK PRIOR TO THE DATE OF THIS AGREEMENT, AND (II) THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (B) AGREES THAT WINMARK
SHALL NOT, AT ANY TIME, DECLARE ANY OR ALL OF THE INDEBTEDNESS OR OTHER
OBLIGATIONS OF BRIDGEFUNDS OR ANY OF THE AFFILIATES OF BRIDGEFUNDS, INCLUDING
WITHOUT LIMITATION THE ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF ANY OF THE NOTES
AND UNPAID ACCRUED INTEREST THEREON, IMMEDIATELY DUE AND PAYABLE UNDER
SECTION 5.2(II) OR 5.2(III) OF EACH SUCH NOTE DUE SOLELY TO THE EXECUTION,
DELIVERY OR PERFORMANCE OF THE TRANSACTION DOCUMENTS, OR THE RESIGNATION OF A.
MARK BERLIN, JR. FROM HIS POSITION AS A MANAGER, THE PRESIDENT, THE CHIEF
EXECUTIVE OFFICER OR ANY OTHER OFFICE OF BRIDGEFUNDS, (C) AGREES THAT NONE OF
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS NOR THE RESIGNATION
OF A. MARK BERLIN, JR. FROM HIS POSITION AS A MANAGER, THE PRESIDENT, THE CHIEF
EXECUTIVE OFFICER OR ANY OTHER OFFICE OF BRIDGEFUNDS SHALL BE DEEMED TO
(I) CONSTITUTE A “MANDATORY PREPAYMENT EVENT”, AS SUCH TERM IS DEFINED IN
SECTION 5.2 OF EACH NOTE, UNDER ANY SUCH NOTE, OR AN “EVENT OF DEFAULT”, AS SUCH
TERM IS DEFINED IN SECTION 3 OF EACH NOTE, UNDER ANY SUCH NOTE OR (II) OTHERWISE
GIVE RISE TO ANY REMEDY OF WINMARK UNDER ANY NOTE OR THE PURCHASE AGREEMENT, AND
(D) WAIVES THE NOTICE REQUIRED BY SECTIONS 1(A)(II) AND 1(A)(III) OF THE WARRANT
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


4                       SUBJECT TO THE AGREEMENTS, CONDITIONS, COVENANTS AND
ARRANGEMENTS DESCRIBED BELOW, BRIDGEFUNDS AND WINMARK HEREBY AGREE (A) THAT THE
MATURITY DATE IN CLAUSE (I) OF THE FIRST PARAGRAPH OF EACH NOTE WILL BE CHANGED
TO SEPTEMBER 30, 2010, AND (B) THAT BRIDGEFUNDS WILL ON THE THIRD BUSINESS DAY
OF EACH MONTH COMMENCING IN NOVEMBER, 2009 (EACH A “PAYMENT DATE”) MAKE PAYMENTS
ON THE NOTES AND THE BRIDGE NOTES IN AN AMOUNT EQUAL TO AVAILABLE CASH FLOW FOR
THE MONTH ENDING IMMEDIATELY PRIOR TO EACH SUCH PAYMENT DATE.  SUCH PAYMENTS
WILL BE ALLOCATED BETWEEN THE NOTES AND THE BRIDGE NOTES PRO RATA IN THE SAME
RATIO THAT THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES (WHETHER OR NOT THEN
DUE AND PAYABLE) BEARS TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE BRIDGE NOTES
THEN DUE AND PAYABLE.  PAYMENTS ALLOCATED TO THE NOTES WILL BE APPLIED FIRST TO
ACCRUED AND UNPAID INTEREST ON THE NOTES, AND THEN TO THE OUTSTANDING PRINCIPAL
AMOUNT OF THE NOTES.  ALL PAYMENTS ON THE NOTES WILL ALLOCATED AMONG THE NOTES
PRO RATA IN ACCORDANCE WITH THE OUTSTANDING

 

2

--------------------------------------------------------------------------------


 


PRINCIPAL AMOUNTS THEREOF.  “AVAILABLE CASH FLOW” MEANS, FOR ANY MONTH, (A) ALL
PAYMENTS AND DISTRIBUTIONS RECEIVED BY BRIDGEFUNDS FROM ITS SUBSIDIARIES DURING
SUCH MONTH, MINUS (B) THE SUM OF (1) THE MONTHLY FIXED FEES PAYABLE TO REWIND
UNDER THE SUB-SERVICING AGREEMENT DURING SUCH MONTH (INCLUDING ANY PAST DUE
AMOUNTS FROM ANY PRIOR MONTH), (2)  REIMBURSABLE OUT-OF-POCKET EXPENSES PAYABLE
TO REWIND UNDER THE SUB-SERVICING AGREEMENT DURING SUCH MONTH (INCLUDING ANY
PAST DUE AMOUNTS FROM ANY PRIOR MONTH), (3) OTHER ORDINARY AND NECESSARY
OPERATING EXPENSES OF BRIDGEFUNDS FOR SUCH MONTH (INCLUDING ANY EXPENSES
INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT OR THE TRANSACTION DOCUMENTS AND UNPAID OR PAST DUE AMOUNTS FROM
ANY PRIOR MONTH), AND (4) AMOUNTS REQUIRED TO FUND OR REPLENISH THE $100,000
RESERVE FUND UNDER THE SUB-SERVICING AGREEMENT DURING SUCH MONTH. “BRIDGE NOTES”
MEANS COLLECTIVELY, (A) THAT CERTAIN NOTE OF BRIDGEFUNDS DATED JUNE 30, 2009 IN
THE PRINCIPAL AMOUNT OF $100,000, PAYABLE TO HIGH RIDGE ADVISORS, (B) THAT
CERTAIN NOTE OF BRIDGEFUNDS DATED JUNE 30, 2009 IN THE PRINCIPAL AMOUNT OF
$100,000, PAYABLE TO SCOTT H. ANDERSON, (C) THAT CERTAIN NOTE OF BRIDGEFUNDS
DATED JULY 23, 2009 IN THE PRINCIPAL AMOUNT OF $100,000, PAYABLE TO RBC CAPITAL
MARKETS CORP, FBO WILLIAM HARTFIEL III IRA, (D) THAT CERTAIN NOTE OF BRIDGEFUNDS
DATED JULY 27, 2009 IN THE PRINCIPAL AMOUNT OF $50,000, PAYABLE TO RICHARD T.
AND MARY K. OSTLUND, AND (E) THAT CERTAIN NOTE OF BRIDGEFUNDS DATED
SEPTEMBER 17, 2009 IN THE PRINCIPAL AMOUNT OF $100,000, PAYABLE TO EUGENE W.
SHATZ.


 


5        AMENDMENT TO SECTION 2 OF EACH OF THE NOTES.  THE FIRST SENTENCE OF
SECTION 2 OF EACH OF THE NOTES IS HEREBY AMENDED TO PROVIDE THAT (I) THE
INTEREST RATE SHALL BE FIFTEEN PERCENT (15%) PER ANNUM EFFECTIVE AS OF THE DATE
OF THIS AGREEMENT, AND (II) IN LIEU OF QUARTERLY PAYMENTS OF INTEREST,
BRIDGEFUNDS WILL PAY INTEREST TO WINMARK MONTHLY ON EACH PAYMENT DATE TO THE
EXTENT OF AVAILABLE CASH FLOW ALLOCATED TO THE NOTES PURSUANT TO SECTION 4 OF
THIS AGREEMENT.  ALL OTHER PROVISIONS IN SECTION 2 OF THE NOTES SHALL CONTINUE
IN FULL FORCE AND EFFECT.


 


6                       ADDITIONAL EVENTS OF DEFAULT.  BRIDGEFUNDS AND WINMARK
FURTHER AGREE THAT IN ADDITION TO THE EVENTS OF DEFAULT OF SECTIONS 3(I), (II),
(III), AND (IV) OF EACH OF THE NOTES, WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT, SUBJECT TO THE MODIFICATIONS FOR THE EVENTS CONTEMPLATED ABOVE, THE
BREACH BY BRIDGEFUNDS OF ANY OF THE COVENANTS OR AGREEMENTS IN THIS AGREEMENT
WILL CONSTITUTE AN EVENT OF DEFAULT UNDER EACH OF THE NOTES.


 


7                       MANDATORY PREPAYMENTS.


 

a.             Section 5.2(i) of each of the Notes is amended and restated in
its entirety to read as follows:

 

(i)  The consummation of a transaction or series of related transactions
pursuant to which there is a change of (a) possession, directly or indirectly,
of the power to direct or cause the direction of management of policies of the
Company (whether through ownership of securities or other ownership interests,
by contract or otherwise); and/or (b) ownership, directly or indirectly, of more
than twenty five (25%) of the outstanding equity interests of the Company; or

 

b.             The following new Section 5.2(v) is added to each of the Notes:

 

3

--------------------------------------------------------------------------------


 

(v)  a majority of the Board of Managers of BridgeFunds, LLC who are managers as
of October 22, 2009 cease to be managers of BridgeFunds, LLC, or a majority of
board of directors of BridgeFunds Limited who are directors as of October 22,
2009 cease to be directors of BridgeFunds Limited; or

 

c.             The following new Section 5.2(vi) is added to each of the Notes:

 

(vi)  if A. Mark Berlin, Jr. ceases to be a Member or a Manager of BridgeFunds
Rewind LLC.

 


8                       ADDITIONAL COVENANTS.


 


8. (I)               UNTIL THE PRINCIPAL AND INTEREST ON THE NOTES HAS BEEN PAID
IN FULL, BRIDGEFUNDS SHALL NOT:


 


(I) MAKE ANY PRINCIPAL PAYMENTS (INCLUDING ANY PAST DUE AMOUNTS) ON THE BRIDGE
NOTES EXCEPT IN ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT;


 

(ii) declare, set aside or pay any dividends on, or make any other distributions
in respect of its equity interests or securities;

 

(iii) purchase, redeem or otherwise acquire any of its equity interests or
securities, nor purchase, redeem or otherwise acquire any equity interests or
securities of any of its subsidiaries;

 

(iv)  enter into any amendment to the Sub-Servicing Agreement without the
consent of Winmark, such consent not to be unreasonably withheld or delayed;

 

(v)  hold any equity interest in any other entity or subsidiary other than those
subsidiaries that BridgeFunds holds any equity interest in as of the date of
this Agreement; or

 

(vi)  engage in any business other than as reasonably necessary to collect
outstanding receivables of it and its subsidiaries, and to liquidate and wind up
its business.

 


8. (I)     BRIDGEFUNDS SHALL PAY THE REASONABLE LEGAL EXPENSES AND COSTS OF
WINMARK’S OUTSIDE COUNSEL IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT
NOT TO EXCEED $5,000.


 


8. (I)     PROMPTLY FOLLOWING THE EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS, BRIDGEFUNDS WILL DELIVER TO WINMARK COPIES OF THE EXECUTED
TRANSACTION DOCUMENTS WHICH SHALL NOT BE MATERIALLY DIFFERENT FROM DRAFTS
PROVIDED TO WINMARK PRIOR TO THE DATE HEREOF.


 


9                       REPRESENTATIONS AND WARRANTIES.  EACH OF BRIDGEFUNDS AND
WINMARK HEREBY REPRESENT AND WARRANT TO EACH OTHER AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 


9. (I)     IT HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS AGREEMENT
AND ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER AND TO PERFORM ALL OF
ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND THIS AGREEMENT AND ALL SUCH
AGREEMENTS AND INSTRUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY IT AND
CONSTITUTE ITS LEGAL, VALID AND BINDING OBLIGATIONS ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.


 


9. (I)     THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND
ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION AND DO NOT (I) REQUIRE ANY AUTHORIZATION,
CONSENT OR APPROVAL BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU,
AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, (II) VIOLATE ANY PROVISION OF
ANY LAW, RULE OR REGULATION OR OF ANY ORDER, WRIT, INJUNCTION OR DECREE
PRESENTLY IN EFFECT, HAVING APPLICABILITY TO IT, OR ITS ARTICLES OF
INCORPORATION, ORGANIZATION, ASSOCIATION OR SIMILAR CHARTER, THE OPERATING
AGREEMENT, OR SIMILAR BY-LAWS, OR (III) RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT,
LEASE OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY
BE BOUND OR AFFECTED.


 


10      NO WAIVER.  EXCEPT AS SET FORTH IN THIS AGREEMENT, THE EXECUTION OF THIS
AGREEMENT AND THE ACCEPTANCE OF ALL OTHER AGREEMENTS AND INSTRUMENTS RELATED
THERETO SHALL NOT BE DEEMED A WAIVER OF ANY EVENT OF DEFAULT UNDER THE NOTES OR
A WAIVER OF ANY BREACH, DEFAULT, OR EVENT OF DEFAULT UNDER ANY OTHER DOCUMENT OR
AGREEMENT, WHETHER OR NOT KNOWN TO WINMARK AND WHETHER OR NOT EXISTING ON THE
DATE OF THIS AGREEMENT.


 


11      NO ASSIGNMENT; COUNTERPARTS; ENTIRE AGREEMENT.  WINMARK AND BRIDGEFUNDS
AGREE AND ACKNOWLEDGE THAT WINMARK SHALL NOT BE PERMITTED TO ASSIGN ITS RIGHT,
TITLE AND INTEREST IN AND UNDER ANY NOTE TO ANY OTHER PERSON UNLESS SUCH PERSON
AGREES IN WRITING TO ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE
DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR WRITTEN AND ORAL NEGOTIATIONS, AGREEMENTS AND UNDERSTANDINGS WITH RESPECT
THERETO.  THE TERMS AND CONDITIONS OF THIS AGREEMENT EMBODY THE FULL EXTENT OF
THE PARTIES’ REASONABLE EXPECTATIONS REGARDING THE MATTER DESCRIBED HEREIN.


 


12      OTHER AGREEMENT REMAIN IN FORCE.  EXCEPT AS SET FORTH IN THIS AGREEMENT,
ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE PARTIES UNDER EACH OF THE NOTES
AND THE PURCHASE AGREEMENT REMAIN IN FULL FORCE AND EFFECT.


 

[Signatures follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Winmark and BridgeFunds has caused this Agreement to
be executed on the date first written above by its respective officer or other
representative thereunder duly authorized.

 

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Anthony D. Ishaug

 

 

Name: Anthony D. Ishaug

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

BRIDGEFUNDS, LLC

 

 

 

 

 

 

 

By:

/s/ Kenneth Klein

 

 

Name: Kenneth Klein

 

 

Title: Manager

 

--------------------------------------------------------------------------------